Case 2:21-cv-02923-KAM-CLP Document 5 Filed 07/21/21 Page 1 of 2 PageID #: 17



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------x
JOHN HADDOCK,

                  Plaintiff,
                                                         ORDER
                                                     21-CV-2923 (KAM)
      -against-

NASSAU COUNTY COURT; NASSAU COUNTY
JAIL; SHEFIFFS DEPARTMENT,

               Defendants.
-----------------------------------x
KIYO A. MATSUMOTO, United States District Judge:

           On May 24, 2021, Plaintiff John Haddock, currently

incarcerated at the Nassau County Jail, filed this pro se action

pursuant to 42 U.S.C. § 1983.       (ECF No. 1, Complaint.)

Plaintiff’s submission did not include the requisite filing fee

or in forma pauperis (“IFP”) application and Prisoner

Authorization Form required to commence this action.           In the

absence of a Prisoner Authorization Form, Haddock cannot proceed

with this lawsuit.     See Knight v. City of New York, No. 20-2974,

2020 WL 7062464, at *1 (2d Cir. Oct. 21, 2020); Brown v.

Faucher, No. 19-3898, 2020 WL 833854, at *1 (2d Cir. Jan 10,

2020).

           By letter dated May 27, 2021, Haddock was provided

with the proper forms and advised that in order to proceed with

his lawsuit, he must either pay the filing fee or return the

completed IFP application and Prisoner Authorization Form within
Case 2:21-cv-02923-KAM-CLP Document 5 Filed 07/21/21 Page 2 of 2 PageID #: 18



14 days from receipt of the letter.        (ECF No. 2.)     Summonses

have not been issued due to the deficiencies.

           On June 25, 2021, Haddock’s letter dated June 21, 2021

was filed, inquiring as to why an answer to his complaint has

not been filed.     (ECF No. 4.)    As of the date of this Order,

however, the court has not received a completed IFP application

or the required Prisoner Authorization Form.

           In light of Plaintiff’s pro se status, the court

grants Plaintiff an additional 30 days to file a completed IFP

Application and Prisoner Authorization Form.          If Plaintiff fails

to comply with this Order within the time allowed, the action

will be dismissed without prejudice.        The Clerk of Court is

respectfully directed to mail this Order and another IFP

application and Prisoner Authorization Form to Plaintiff.

           SO ORDERED.




                                              /s/
                                         KIYO A. MATSUMOTO
                                         United States District Judge
                                         Eastern District of New York


Dated: July 21, 2021
       Brooklyn, New York
